NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  02-OCT-2020
                                                  08:01 AM




                            NO. CAAP-XX-XXXXXXX

                  IN THE INTERMEDIATE COURT OF APPEALS
                          OF THE STATE OF HAWAI#I


                 U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSF9
              MASTER PARTICIPATION Trust, Plaintiff-Appellee,
                                      v.
            PATRICK LOWELL VERHAGEN; PATRICK LOWELL VERHAGEN,
             TRUSTEE OF THE PATRICK LOWELL VERHAGEN REVOCABLE
          TRUST DATED OCTOBER 29, 1999, Defendants-Appellants,
                                     and
                WELLS FARGO BANK, N.A., Defendant-Appellee,
                                     and
                  DOES 1 THROUGH 20, INCLUSIVE, Defendants


           APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                         (CIVIL NO. 16-1-0147(1))


            ORDER GRANTING IN PART MOTION FOR RECONSIDERATION
            (By: Ginoza, Chief Judge, Chan and Hiraoka, JJ.)


          Upon consideration of the "Motion For Reconsideration
of the Summary Disposition Order Entered on July 20, 2020"
(Motion for Reconsideration) filed on August 7, 2020, by
Plaintiff-Appellee U.S. Bank Trust, N.A., as Trustee for LFS9
Master Participation Trust (U.S. Bank),1 and the record in this
case,


      1
         On July 29, 2020, the court granted U.S. Bank's motion for an
extension of time to file the Motion for Reconsideration. The court has also
entered orders suspending the time requirement under Rule 40(d) of the Hawai #i
Rules of Appellate Procedure and extended the time to dispose of the Motion
for Reconsideration until October 5, 2020.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          IT IS HEREBY ORDERED THAT the court will grant the
Motion for Reconsideration in part to address the Amended
Judgment and the "Amended Findings of Fact and Conclusions of
Law; Amended Order Granting Plaintiff's Motion for Summary
Judgment and for Interlocutory Decree of Foreclosure" which were
issued by the Circuit Court of the Second Circuit on October 8,
2018, during the temporary remand in this case.
          DATED: Honolulu, Hawai#i, October 2, 2020.


                                    /s/ Lisa M. Ginoza
                                    Chief Judge

                                    /s/ Derrick H.M. Chan
                                    Associate Judge

                                    /s/ Keith K. Hiraoka
                                    Associate Judge